Citation Nr: 0126986	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  01-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 25, 1996, for 
a grant of service connection for human immunodeficiency 
virus (HIV) disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1985, with several years subsequent inactive reserve duty, 
presumably with periods active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which assigned an effective date of 
March 25, 1996, for a grant of service connection for HIV 
disease.  The veteran appeared and testified before the 
undersigned Board Member at a September 19, 2001, Board 
hearing sitting in St. Louis, Missouri.

The Board also notes that the veteran has raised the issue of 
clear and unmistakable error (CUE) in the March 1992 rating 
decision that initially denied service connection for HIV 
disease.  This issue is hereby referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  By a March 1992 RO rating decision, the veteran's claim 
of entitlement to service connection for HIV disease was 
denied; although the veteran filed a notice of disagreement 
(NOD) to this decision and the RO issued a statement of the 
case (SOC), the veteran did not file a substantive appeal 
thereto.

2.  By a February 1996 RO rating decision, the veteran's 
December 1995 request to reopen his claim of service 
connection for HIV disease was denied, but the veteran filed 
a timely substantive appeal to this decision.    

3.  By a February 2000 RO rating determination, service 
connection for HIV disease was established, effective from 
March 25, 1996.

CONCLUSION OF LAW

The requirements for an earlier effective date of December 
29, 1995, for the award of service connection for HIV 
disease, have been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400(q)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than March 25, 1996, concerning the grant of service 
connection for HIV disease.  Specifically, the veteran claims 
that the effective date for this award should be effective 
back to 1991 or 1989.

A review of the claims file reveals that the RO rendered a 
March 1992 rating decision denying service connection for HIV 
disease.  Although the veteran filed a NOD to this decision 
and the RO issued a SOC, the veteran failed to file a 
substantive appeal thereto.  As such, the March 1992 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

On December 29, 1995, the veteran filed a written statement 
with the RO that renewed his request to reopen his claim of 
entitlement to service connection for HIV disease.  A 
February 1996 RO rating decision denied the veteran's request 
to reopen his claim of service connection for HIV disease on 
the basis that new and material evidence had not been 
submitted.  On March 25, 1996, the veteran filed a written 
statement with the RO that expressed dissatisfaction with the 
February 1996 rating decision.  Although the RO did not 
recognize this as a NOD, but rather as the date of his 
request to reopen, the Board finds that the veteran's March 
25, 1996, written statement may reasonably be construed as a 
NOD.  38 C.F.R. § 20.201 (2001).  Moreover, as the RO did not 
issue a SOC until December 1997 and the veteran submitted a 
substantive appeal the same month, the veteran's appeal has 
been perfected.  38 C.F.R. §§ 20.200, 20.202, 20.203 (2001). 

At this juncture, the Board notes that the law provides that 
the effective date for a claim reopened after a final 
disallowance will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(ii).  As was previously noted, 
the most recent final disallowance with regard to the issue 
of service connection for HIV disease is a March 1992 rating 
decision.  Thus, pursuant to the relevant laws and 
regulations, the establishment of an effective date for 
service connection of HIV disease prior to the date he 
reopened his claim, on December 29, 1995, is precluded in the 
absence of clear and unmistakable error.  See 38 U.S.C.A. 
§§ 5110, 7105(c); 38 C.F.R. §§ 3.105, 3.400(q)(ii), 20.1103, 
20.1400.

However, the Board does find that under the particulars of 
this case, an effective date earlier than March 25, 1996, for 
service connection of HIV disease, is warranted.  
Specifically, as was already explained herein, the Board 
finds that the date he reopened his claim for HIV disease is 
December 29, 1995.  As the medical evidence shows that he had 
been suffering from HIV since that time, the Board concludes 
that the assignment of an effective date of December 29, 
1995, is warranted.  The Board reiterates that as this is a 
claim to reopen after a prior disallowance, the assignment of 
an effective date prior December 29, 1995, absent a finding 
of clear and unmistakable error, is precluded.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105, 3.400(q)(ii), 
20.1400.  As the issue of CUE in the prior March 1992 final 
RO decision relating to service connection for HIV disease 
has not been addressed by the RO, the Board is also unable to 
address such issue as it has not been developed for appellate 
review.  However, as was noted in the introduction section of 
this decision, the issue of CUE in the RO's March 1992 rating 
decision has been referred to the RO for appropriate action. 

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001), Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to substantiate the claims addressed 
above, and have therefore satisfied the notification 
requirements.  The Board therefore finds that the record as 
it stands is adequate to allow for review of the claims 
addressed above and that no further action by the RO is 
necessary to meet the requirements of the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).



ORDER

An effective date of December 29, 1995, for the award of 
service connection for HIV disease, is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

